DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
In the title, “SYSTEM FOR TO” should be -SYSTEM TO-.
In paragraph 45, line 6, “3202” should be -302-.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 810.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 133, 302, 607.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6-7, 13-14, and 20-21 are objected to because of the following informalities:
In claim 6, line 1, “CPU” should be -central processing unit (CPU)-.
In claim 6, line 2, “IO” should be -input/output (IO)-.
In claim 7, line 2, “two sub-cluster” should be -two sub-clusters-.
Claims 13 and 20 contain similar informalities to those of claim 6; therefore, they are objected to by the same reasoning accordingly.
Claims 14 and 21 contain similar informalities to those of claim 7; therefore, they are objected to by the same reasoning accordingly.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a “computer program product embodied on a computer readable medium,” wherein the specification indicates that the term “computer readable medium” can refer to “any medium that participates in providing instructions to processor 1407 for execution” (paragraph 69, lines 2-3, emphasis Examiner’s). Further, the specification states that the medium may take forms “including but not limited to… non-volatile media and volatile media” (paragraph 69, lines 3-4. Furthermore, the specification states that common forms of computer readable media include “any other medium from which a computer can read” (paragraph 70, line 5).
However, the broadest reasonable interpretation of “computer readable media” based on common usage covers signals and carrier waves, which are considered to be non-statutory subject matter. Since the specification’s definition of computer readable media does not appear to specifically exclude transitory embodiments, such as signals and carrier waves, independent claim 8 appears to be directed to non-statutory subject matter.

Note that claims 9-14 do not appear to provide any language to overcome the issue with claim 8; therefore, they are rejected using the same reasoning accordingly.

Allowable Subject Matter
Claims 1-21 appear to contain allowable subject matter; however, claims 8-14 cannot be allowed at this time due to issues with 35 U.S.C. 101.
The following is a statement of reasons for the indication of allowable subject matter:
Referring to independent claim 1, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest predictively determining an anomaly score with respect to a candidate node to be the master node, wherein the cluster data is analyzed to determine the anomaly score; and selecting the master node based at least upon whether the candidate node is associated with an anomaly.
In particular, it would not have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to combine the above noted limitations with the other limitations of the claim.

Note that independent claims 8 and 15 contain the corresponding limitations of claim 1 as shown above; therefore, they are considered to contain allowable subject matter by the same reasoning accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tabuchi et al. (US 2019/0244129) appears to disclose comparing interpreted data to a variety of candidate AI logic units including a statistical analysis unit configured to identify anomalies.
Beattie, Jr. et al. (US 2018/0035419) appears to disclose identifying a communication device of a cluster that can be selected as a host communication device based on specific device characteristics.
Weckx et al. (US 2015/0280436) appears to disclose gathering flexibility information of respective nodes in a cluster.
Gebhart et al. (US 2009/0037902) appears to disclose gathering information from a registry of clusters to determine all available statically installed clusters.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184